Fourth Court of Appeals
                                     San Antonio, Texas
                                           October 23, 2014

                                        No. 04-14-00357-CV

IN RE: A PURPORTED LIEN OR CLAIM AGAINST HELVETIA ASSET RECOVERY,
                               INC.,

                     From the 224th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2013-CI-18394
                           Honorable Martha B. Tanner, Judge Presiding


                                           ORDER

Sitting:         Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice (not participating)
                 Luz Elena D. Chapa, Justice


           The Appellant’s Motion for Reconsideration is DENIED.


                                                        _________________________________
                                                        Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court